Citation Nr: 1736171	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-46 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for a left knee disability prior to February 14, 2017 and in excess of 10 percent on and after February 14, 2017.

2. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to February 14, 2017 and in excess of 20 percent on and after February 14, 2017.

3. Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability prior to February 14, 2017 and in excess of 20 percent on and after February 14, 2017. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Army from September 1988 to June 2009. This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2009, the RO awarded service connection for left knee and left shoulder disabilities and each disability was assigned an initial noncompensable evaluation. The Veteran appealed this rating action to the Board. In a September 2010 rating decision, the RO granted service connection for a right shoulder disability with an initial 10 percent disability rating. The RO also assigned an initial 10 percent disability to the service-connected left shoulder. In a June 2017 rating decision, the RO increased the left shoulder disability and the right shoulder disability ratings to 20 percent effective February 14, 2017. The RO also increased the left knee disability rating to 10 percent effective February 14, 2017.  This decision constitutes a partial grant of the benefits sought on appeal. Thus the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

In December 2014 and September 2016, the Board remanded the matters on appeal for additional development. The case has since been returned for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). VBMS includes documents that are pertinent to this claim beginning in 2014. LCM contains all other documents including those that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, remand is required to obtain compliance with a prior Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order). 

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination of the knee and shoulder/arm in May 2011 and April 2012. In September 2016, the Board remanded the claim for a new VA examination in order to address requirements for orthopedic examinations set forth by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016). In Correia, the Court held that with regard to examinations pertaining to joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." If such testing is not conducted, the Court held, the examiner must explain why such required testing was not necessary. Pursuant to the Board's September 2016 remand, the Veteran was afforded another VA examination in February 2017. However, the Board finds that the 2017 examination report did not comply with Correia or the remand directives, which required that the examination specifically provide range of motion findings in both active and passive motion, including in weight-bearing and non-weight bearing, recorded in degrees. Thus, remand is required to obtain a new examination that provides the necessary findings or explains why these findings are not necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, schedule the Veteran for a new VA examination to determine the current severity of his service-connected left knee jumper's syndrome.  All relevant electronic records contained in the VBMS and LCM systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left knee, and any paired joint (i.e., right knee), active motion, passive motion, weight-bearing and nonweight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of left knee motions:

What is the extent of any additional limitation of any left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner should note the degree of severity of any instability or subluxation of the left knee; determine if the knee locks and if so the frequency of the locking; and note the presence of any effusion into the left joint.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee jumper's syndrome.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right shoulder degenerative changes.  All indicated tests and studies should be conducted. 

All relevant electronic records contained in the VBMS and LCM systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
 
All indicated studies, including range of motion studies for each shoulder in degrees, should be performed.  In reporting the results of range of motion testing for the left and right shoulders, active motion and passive motion must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of right and left shoulder motions: 

What is the extent of any additional limitation of right and left shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary. 

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula of either shoulder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left and right shoulder degenerative changes.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

